DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pg 11, filed 07/23/2021, with respect to the USC 103 rejection of claim 5, the claim objections of claims 7, 9, and 30, and the USC 112(b) rejections of claims 12, 14, and 16 have been fully considered and are persuasive.  The USC 103 rejection of claim 5, the claim objections of claims 7, 9, and 30, and the USC 112(b) rejections of claims 12, 14, and 16 have been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, 6, 8, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20060178695 A1 to Decant, et al. (cited by Applicant, hereinafter Decant).
Regarding claim 1, Decant discloses an implantable vessel monitoring device (Abstract) configured and dimensioned to be implanted (Examiner’s Note: functional language, i.e., capable of) in a patient blood vessel in contact with the vessel wall (Abstract) (also see para [0054]), said device comprising:
an expandable and collapsible variable inductance coil (Examiner’s Note: the inductance coil made up of the elements it comprises) comprising a plurality of adjacent wire strands (i.e., 10, 12, 14, 16, 18, and 20) (Fig. 1A) formed around an open center (as can be seen in Fig. 1A, the wire strands are in a conical shape having an open center) to allow (Examiner’s Note: functional language, i.e., capable of) substantially unimpeded blood flow therethrough (as can be seen in Fig. 1A, blood can flow into the open space of the different wire strands), said coil configured and dimensioned (i) to extend around an inner periphery of the vessel when implanted therein (as can be seen in Fig. 1A) (also see para [0054]) and (ii) to move with the vessel wall in response to expansion and collapse of the vessel (“flexible or semi-flexible wiring,” para [0053]); and
a capacitance (“capacitance 112 and parasitic capacitances Cp1 and Cp2,” para [0067]) which together with said variable inductance coil “an impedance-based sensor whose resistance, capacitance and/or inductance varies directly with respect to frequency as a function of the sensed parameter, or another type of sensor whose output can be converted into a variable impedance,” para [0065]) forms a variable inductance resonant circuit (“[t]he sensing circuit 110 exhibit a resonant frequency which is defined as the frequency which is the point of maximum p for a given change in the impedance of the filter legs R11, R12.  The resonant frequency fs is determined by the sum total of the reactive elements of the circuit, which includes the inductance 118 of the sense coil 104, and the inductance 120 of the exciter/interrogator coil 90, as well as the capacitance 112 and parasitic capacitances Cp1 and Cp2,” para [0067]) (also see generally para [0064]-[0070] for this entire limitation, which describes more fully how the different elements are arranged and interact with one another to meet this claim limitation(s)) having a variable characteristic frequency correlated to the diameter or area of the expandable and collapsible variable inductance coil (“the sensor may provide a capacitance, inductance and/or resistance which varies based on a sensed parameter,” para [0066] and “sensors are applied to measure strain or distension of the vessel filter,” para [0065]) (Examiner’s Note: “strain or distension” being a parameter that is “correlated” to a diameter or area).

Regarding claim 2, Decant discloses the monitoring device of claim 1, wherein said expandable and collapsible variable inductance coil comprise plural wire strands (i.e., 10, 12, 14, 16, 18, and 20) [0055] (Fig. 1A), and, said inductance changes based on changes in cross-sectional area or diameter across the coil open center in response to expansion and collapse of said coil (“the sensor may provide a capacitance, inductance and/or resistance which varies based on a sensed parameter,” para [0066] and “sensors are applied to measure strain or distension of the vessel filter,” para [0065]) (Examiner’s Note: “strain or distension” being a parameter that is “correlated” to a diameter or area).



Regarding claim 8, Decant discloses the monitoring device of claim 1, wherein said plurality of wire strands (i.e., 10, 12, 14, 16, 18, and 20) are covered by an outer layer (sleeve 6) [0053] (Fig 1B).

Regarding claim 11, Decant discloses the monitoring device of claim 1, further comprising a flexible sensor frame (26) formed in an open center loop supporting said expandable and collapsible variable inductance coil (comprising 10, 12, 14, 16, 18, and 20) [0055-0056] (Fig 1A)

Regarding claim 14, Decant discloses the monitoring device of claim 11, wherein said device is configured to be implanted in the patient’s vena cava [0051]; and
the flexible sensor frame (26) is configured and dimensioned to form a loop surrounding an inner periphery of the vena cava when implanted therein ([0051, 0055-0056], frame (26) is formed around a circumference formed by 10, 12, 14, 16, 18, and 20) (Fig 1A), said loop being radially collapsible and expandable when implanted ([0056, 0065], bridge (26) is flexible enough to allow legs 10, 12, 14, 16, 18, and 20 which it is disposed on to radially collapse and expand) and having a combination of flexibility and stiffness selected to (i) support and maintain said variable inductance coil in contact with the vena cava wall [0006, 0055-0056], (ii) allow the vena cava to collapse and expand over the respiratory and cardiac cycles (“flexible or semi-flexible .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Decant in view of US 20170216508 A1 to Zilbershlag, et al. (cited in previous Office Action, hereinafter Zilbershlag).

However, Decant does not teach said plurality of wire strands are each individually insulated.
Zilbershlag teaches a plurality of wire strands [0009] are each individually insulated ([0055, 0125], strands can be individually coated with electrical insulator).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Decant to have said plurality of wire strands are each individually insulated, because doing so would help make the device biocompatible, as recognized by Zilbershlag [0151].

Allowable Subject Matter
Claims 24-30 are allowed.
Claims 3-5, 9-10, 12-13, and 15-23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claim 24 is allowable because it positively recites an expandable and collapsible variable inductance coil comprising at least about 150 adjacent wire strands.
Decant teaches an expandable and collapsible variable inductance coil comprising at most 6 strands.

Claims 25-26 and 28-29 are allowable for depending from claims 24 and 27. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is a statement of reasons for the indication of allowable subject matter:
Claims 3-5, 9-10, 12-13, and 15-23 are allowable because Decant does not teach the subject matter of those claims, nor is it combinable with the prior art of record to teach those limitations.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791